EXHIBIT 10.1

LEASE MODIFICATION AGREEMENT

This lease modification agreement (hereinafter referred to as this “Agreement”
or the “Seventh Modification”) is made on the 26th day of June, 2015 and made
effective as of the 1st day of July, 2015 (the “Effective Date”).

BETWEEN:

REDSTONE ENTERPRISES LTD.

(the “Landlord”)

AND:

XENON PHARMACEUTICALS INC.

(the “Tenant”)

WHEREAS:

A.

By a lease made in 2001 (the “Original Lease”) between Discovery Parks
Incorporated (the “Original Landlord”) and Xenon Genetics Inc. (the “Original
Tenant”), the Original Tenant leased certain premises (the “Original Premises”)
comprising the whole of the building (the “Building”) located on property known
as 3650 Gilmore Way, Burnaby, British Columbia, as more particularly described
in the Original Lease for a term of ten (10) years expiring on April 14, 2011;

B.

Concert Real Estate Corporation (the “Previous Landlord”) was the immediate
successor in interest to the Original Landlord; the Landlord is the successor in
interest to the Original Landlord and the Previous Landlord;

C.

The Tenant is the successor in interest to the Original Tenant;

D.

By a lease extension and modification agreement made effective November 8, 2010
(the “First Modification”) between the Previous Landlord and Tenant, the
Previous Landlord and the Tenant agreed to extend the term of the Original Lease
for an additional four (4) months and sixteen (16) days, for a term expiring on
August 31, 2011, as further described in the First Modification;

E.

By a lease extension and modification agreement made effective February 7, 2011
(the “Second Modification”) between the Previous Landlord and Tenant, the
Previous Landlord and the Tenant agreed to extend the term of the Original Lease
for an additional four (4) months, for a term expiring on December 31, 2011, as
further described in the Second Modification;

F.

By a lease extension and modification agreement made effective June 1, 2011 (the
“Third Modification”) between the Previous Landlord and Tenant, the Previous
Landlord and the Tenant agreed to extend the term of the Original Lease for an
additional three (3) months, for a term expiring on March 31, 2012, as further
described in the Third Modification;

G.

By an Offer to Lease (the “Original Offer”) accepted by the Previous Landlord on
November 9, 2010 and accepted by the Tenant on November 23, 2010, the Previous
Landlord and Tenant agreed that the Tenant would continue to lease a portion
(the “Proposed New Premises”, being the whole of the 1st and 2nd floors of the
Building) of the Original Premises, as more particularly described in the Offer,
for a term of 120 months commencing on September 1, 2011, on the terms and
conditions set out in the Original Offer;

H.

By an Addendum/Amendment (the “First Addendum”) dated for reference February 7,
2011, the Original Offer was amended as set out therein;

I.

By an Addendum/Amendment (the “Second Addendum”) dated for reference June 1,
2011, the Original Offer, as amended, was further amended as set out therein;

Page 1 of 6

 

--------------------------------------------------------------------------------

J.

By an Addendum/Amendment (the “Third Addendum”) dated for reference August 31,
2011, the Original Offer, as amended, was further amended as set out therein,
including adding a right for the Tenant to elect to surrender and terminate its
rights under the Original Offer in respect of that portion (the “Surrender
Area”) of the Proposed New Premises shown on the plan attached to the Third
Addendum as Exhibit A; 

K.

By an Addendum/Amendment (the “Fourth Addendum”) dated for reference September
30, 2011, the Original Offer, as amended, was further amended by replacing the
plan of the Surrender Area attached to the Third Addendum as Exhibit A with the
plan attached as Exhibit A to the Fourth Addendum;

L.

By a letter (the “Surrender Letter”) dated September 30, 2011, the Tenant
notified the Previous Landlord that the Tenant was exercising its right to
surrender and terminate its rights under the Original Offer in respect of the
Surrender Area;

M.

The Original Offer, as amended by the First Addendum, Second Addendum, Third
Addendum, Fourth Addendum,  the Surrender Letter, Addendum #5 dated October 19,
2011, Addendum #6 dated October 28, 2011, Addendum #7 dated November 9, 2011,
Addendum #8 dated November 25, 2011, and Addendum #9 dated November 29, 2011 is
herein referred to as the “Offer” and the Proposed New Premises, excluding the
Surrender Area but including the IT Room (as defined below) are referred to as
the “Premises”;

N.

By a lease extension and modification agreement made as of October 27, 2011 (the
“Fourth Modification”) as amended by a lease modification agreement made as of
April 1, 2012 (the “Fifth Modification”) each between the Previous Landlord and
Tenant, the Previous Landlord and the Tenant agreed to extend the term of the
Original Lease for an additional ten (10) years, for a term expiring on March
31, 2022 on the terms and conditions therein, as further described in the Fourth
Modification and Fifth Modification (the Original Lease as modified by the First
Modification, the Second Modification, the Third Modification, the Fourth
Modification, and the Fifth Modification is referred to herein as the “Lease”);

O.

By a lease modification agreement made as of July 18, 2014 (the “Sixth
Modification”) between the Landlord and the Tenant, the Landlord and the Tenant
agreed to amend the rentable area, by an additional 3,000 square feet of
rentable area, to include a portion of the third floor referenced therein as
“Unit 310A”, and as further described in the Sixth Modification (the Original
Lease as modified by the First Modification, the Second Modification, the Third
Modification, the Fourth Modification, the Fifth Modification, and the Sixth
Modification is referred to herein as the “Lease”)’

P.

The Landlord is the successor in interest to the Original Landlord and the
Previous Landlord;

Q.

The Landlord and the Tenant acknowledge and agree that the recitals hereto are
true and incontrovertible;

R.

The Landlord and the Tenant have agreed to amend the Lease on the terms set out
herein.

THEREFORE in consideration of the premises, the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the parties hereto, the
parties agree as follows:

1.

For the purposes of this Agreement and unless there is a definition specifically
herein contained, any words, terms or phrases that are defined in the Lease
shall have the same meaning herein.

2.

Effective on the Effective Date, the Landlord and the Tenant agree that the
Rentable Area and all payments related thereto in the Lease shall be adjusted in
accordance with this Agreement.

3.

As of the Effective Date, the Landlord and the Tenant agree to delete Clause 3
of the Sixth Modification and replace it with the following:

“The Landlord and the Tenant agree to delete Clause 2(a) of the Fourth
Modification and replace it with the following:

(a)In section 1.1, the phrase “Rentable Area of approximately 56,776 square
feet, being the entire Building situated thereon, as set out in Schedule “A”
attached hereto” is deleted and replaced with “Rentable Area of 36,337 square
feet, being a portion of the first floor (Unit 120), the entire second floor
(Unit 200),  and a portion of the third floor (“IT Room” and “Unit 200” and the
adjacent contiguous portions of Unit 310 referenced as “Unit 310A” and “Unit
310B”) of the Building situated thereon, each as set out in Schedule “A”
attached hereto, and includes the Tenant’s Proportionate Share of Common Areas
as per section 3.3 below.  For avoidance of doubt, the areas designated as
“Vertical Penetrations Areas” in

Page 2 of 6

 

--------------------------------------------------------------------------------

Schedule “A” and Schedule “E” are not included in the “Second Measurement”
calculation underlying the above-noted Rentable Area and the Basic Rent set
forth in Section 3.1 below.”; 

4.

As of the Effective Date, the Landlord and the Tenant agree to delete Clause 4
of the Sixth Modification and replace it with the following:

“The Landlord and the Tenant agree to delete Clause 2 (c) (ii) of the Fourth
Modification and replace it with the following:

The following is added at the bottom of the table set out therein:

 

Period

 

Per Square Foot

 

Approximate

Basic Rent Per

Annum

 

Approximate

Basic Rent Per

Month

April 15, 2011 –

March 31, 2012

 

$19.50

 

$1,107,132.00

 

$92,261.00

 

 

 

 

 

 

 

April 1, 2012 –

June 30, 2014

 

$19.50

 

$596,700.00

 

$49,725.00

 

 

 

 

 

 

 

July 1, 2014 –

September 30, 2015

 

$19.50

 

$655,200.00

 

$54,600.00

 

 

 

 

 

 

 

October 1, 2015 –

March 31, 2017

 

$19.50

 

$708,571.50

 

$59,047.63

 

 

 

 

 

 

 

April 1, 2017 –

March 31, 2022

 

$21.00

 

$763,077.00

 

$63,589.75

 

The Tenant shall have a Free Basic Rent Period from April 1, 2012 through to
August 15, 2012.  During this period, the Tenant shall pay to the Landlord its
Proportionate Share of Operating Expenses and property taxes and abide by all
other terms of the Lease. The Landlord and the Tenant further agree that,
notwithstanding anything to the contrary in the Lease, during the period from
July 1, 2014 through to September 30, 2015, the Tenant shall pay to the Landlord
its Proportionate Share of Operating Expenses and property taxes based upon the
Rentable Area (33,600 square feet) set out in the Sixth Modification of the
Lease. ” ;

5.

The Landlord and the Tenant agree to delete Clause 2 (c) (i) of the Fourth
Modification and replace it with the following:

“(i).     The address of the Landlord is deleted and replaced with “2011 - 7495
132nd Street, Surrey, BC V3W 1J8 (Tel: 604-596-5622, Fax: 604-596-5204)”.”

6.

For clarity, the Landlord and the Tenant confirm and agree that, the Allowance
referenced in clause 5 of the Fourth Modification, clause 10 of the Fifth
Modification and clause 7 of the Sixth Modification is applicable to any
Tenant’s Leasehold Improvements that the Tenant may make to any portion of the
Premises that comprises the Rentable Area as of the Effective Date.  For
avoidance of doubt, the Landlord and the Tenant confirm and agree that no
additional Allowance amount shall be payable by the Landlord as a result of the
increase in the Rentable Area that (as of July 1, 2014 pursuant to the Sixth
Modification) is attributable to Unit 310A  and/or that (as of July 1, 2015
pursuant to this Agreement) is attributable to Unit 310B.

7.

The Landlord acknowledges and agrees that, notwithstanding anything to the
contrary in the Lease, as of the Effective Date, with respect to the third (3rd)
floor of the Building, Section 8.4 of the Lease shall be interpreted to apply
only to those business and trade fixtures, machinery and equipment, cabinet
work, furniture and moveable and immovable partitions owned or installed by the
Tenant after the Effective Date.

8.

The Landlord and the Tenant agree that Schedule “A” of the Lease is deleted and
replaced with Schedule “A” attached hereto.

9.

The parties confirm and ratify the terms and conditions contained in the Lease
as amended by this Agreement.

Page 3 of 6

 

--------------------------------------------------------------------------------

10.

This Agreement will, from the Effective Date, be read and construed together
with the Lease, and the Lease, as amended hereby, shall continue in full force
and effect for the remainder of the term of the Lease in accordance with the
terms thereof and hereof. 

11.

This Agreement will enure to the benefit of and be binding upon the heirs,
executors, administrators, successors and permitted assigns of the parties.

12.

This Agreement may be signed in counterparts, and delivered personally or by
courier, mail, facsimile or electronically, each of which counterparts when
executed by any of the signatories hereto shall be deemed to be an original and
such counterparts shall together constitute one and the same Agreement.


IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

 

REDSTONE ENTERPRISES LTD.

 

 

By:

  /s/ Ali Nanji

 

Ali Nanji

 

President

 

 

 

By:

  /s/ Zahir Rajani

 

Zahir Rajani

 

Director of Leasing & Operations

 

 

 

XENON PHARMACEUTICALS INC.

 

 

By:

  /s/ Ian Mortimer

 

Ian Mortimer

 

Chief Financial Officer & Chief Operating Officer

 

 

 

Page 4 of 6

 

--------------------------------------------------------------------------------

SCHEDULE “A”
PLAN

1st Floor – Unit 120

[g201511092303389492784.jpg]

2nd Floor – Tenant is leasing entire 2nd Floor

[g201511092303389642785.jpg]

Page 5 of 6

 

--------------------------------------------------------------------------------

 

3rd Floor – IT Room, Unit 200,  & Unit 310A

[g201511092303389802786.jpg]

 

·

The portion of Unit 310 that is outlined in orange above, is Unit 310A, and the
portion that is outlined in red is Unit 310B

 









END OF DOCUMENT

Page 6 of 6

 